724 S.E.2d 914 (2012)
STATE
v.
Sylvester Eugene HARDING, III.
No. 402P11-2.
Supreme Court of North Carolina.
April 12, 2012,
LeAnn Martin, Assistant Attorney General, for State of North Carolina.
*915 Sylvester Eugene Harding, Lumberton, for Harding, Sylvester Eugene.
William West, Jr., District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 10th of February 2012 by Defendant for Appropriate Relief:
"Motion Dismissed by order of the Court in conference, this the 12th of April 2012."